Citation Nr: 0432385	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  04-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1962.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 2004, and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in August 2004.  Transcripts of both hearings are of 
record.

For the reasons stated below, the Board concludes that 
additional development is necessary in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

For the reasons detailed below, the Board concludes that a 
REMAND is necessary in order to comply with the duty to 
assist.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In the instant case, the veteran contends that he developed 
hearing loss and tinnitus due to in-service noise 
exposure/acoustic trauma.  He maintains that his duties 
included being assigned to the forward gun mount during 
battle stations, and that he did not have ear protection when 
the weapons were fired.  Further, he has reported that there 
were many such target practices during his period of active 
duty.  He also indicated that he did not have any significant 
noise exposure following service, and noted that he worked 
for most of his life in retail management and finished his 
working career as an office manager.

The veteran's DD Form 214 does not list his military 
occupational specialty, although his related civilian 
occupation was identified as a barber.  

The veteran's service medical records contain no findings 
indicative of hearing problems during his active service.  
Further, on his January 1962 discharge examination, his 
hearing was found to be 15/15 bilaterally on whispered and 
spoken voice testing.

Also on file are private medical records dated from January 
to April 2002 which reflect treatment for complaints of 
hearing loss and tinnitus.  A January 2002 audiogram appears 
to reveal pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
35
55
55
80
90
LEFT
30
35
55
60
65
70

Further, records dated in April 2002 note that the veteran 
reported considerable noise exposure throughout his lifetime 
with the majority coming from his military service.  He 
reported that he was involved in service in a battery, and 
denied any significant noise exposure outside of his military 
service.  Overall assessment was presbycusis and noise-
induced sensorineural hearing loss with likely contribution 
from his military noise exposure.

The Board finds that remand is necessary because the 
veteran's DD Form 214 does not list his military occupational 
specialty, and an attempt should be made to obtain his 
service personnel records in order to verify his account of 
in-service noise exposure.

Additionally, there is medical evidence of record which 
indicates that the veteran's current hearing loss disability 
is related, at least in part, to his claimed in-service noise 
exposure.  Although this opinion does not specifically 
address his tinnitus claim, the Board notes that just as 
sensorineural hearing loss may be caused by acoustic trauma, 
so can tinnitus.  Moreover, tinnitus is often associated 
with, or a component of, sensorineural hearing loss.  
Nevertheless, there is no indication that the clinician who 
provided this opinion reviewed the veteran's claims file in 
conjunction with the evaluation.  Further, the veteran has 
consistently requested that he be accorded a VA medical 
examination with respect to his case.  Therefore, the Board 
concludes that on remand the veteran should be accorded an 
examination to address the etiology of his hearing loss and 
tinnitus.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should make an attempt to 
secure the veteran's service personnel 
records through official channels.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hearing 
loss and/or tinnitus since April 2002.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the etiology of his hearing 
loss and tinnitus.  The claims folder 
should be made available to the examiner 
for review before the examination.

After reviewing the claims file, The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current hearing loss and/or 
tinnitus is causally related to his 
period of active duty, to include his 
purported noise exposure therein.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it should be so stated.  That opinion 
should be based on review of the evidence 
in the claims file, the examination 
results, and sound medical principles.  
The physician is also asked to provide 
the rationale for his/her opinion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the April 2004 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




